Citation Nr: 0942594	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for 
herniated nucleus pulposus, at L5-S1.

2.  Entitlement to a rating in excess of 10 percent for 
neurological manifestations of herniated nucleus pulposus at 
L5-S1.

3.  Entitlement to a compensable disability rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.R.

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
January 1978. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an December 2006 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 20 percent for herniated nucleus 
pulposus and a compensable disability rating for right ear 
hearing loss.  Timely appeals were noted from that decision.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for manifestations of the service-
connected herniated nucleus pulposus.  In May 2007, a 10 
percent rating was granted for mild incomplete paralysis of 
the right sciatic nerve.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on March 17, 2009.  A 
copy of the hearing transcript has been associated with the 
file.  Statements made by the Veteran during his hearing the 
can be construed as raising a claim of service connection for 
tinnitus and left ear hearing loss.  These matters are 
referred back to the agency of jurisdiction for appropriate 
disposition.


FINDINGS OF FACT

1.  Orthopedic manifestations of herniated nucleus pulposus, 
L5-S1, include pain and limitation of flexion of the 
thoracolumbar spine to 40 degrees.  There is no additional 
limitation of motion upon repetition.  There is no evidence 
of incapacitating episodes.  

2.  Neurological manifestations of herniated nucleus 
pulposus, L5-S1, include mild paralysis of the right sciatic 
nerve, characterized by pain with decreased sensation in the 
right lower extremity, and mild paralysis of the left sciatic 
nerve, characterized by decreased sensation and tingling in 
the left lower extremity.

3.  The right ear hearing loss is not greater than a numeric 
designation of VI.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for orthopedic manifestations of herniated nucleus pulposus, 
L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.71a, 4.72, DC 5243 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for paralysis of the right sciatic nerve are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.71a, 4.124a, DCs 5243, 8520 (2009).

3.  The criteria for a separate 10 percent evaluation for 
paralysis of the left sciatic nerve are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.71a, 4.124a, DCs 5243, 8520 (2009).

4.  The criteria for an initial compensable evaluation for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the MAY 2006 correspondence 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a) compliant 
notice as to his increased rating claims.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As in this case, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nonetheless, a recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

a.  Increased Rating for Herniated Nucleus Pulposus, L5-S1

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

The Veteran is presently rated under DC 5243 for 
intervertebral disc syndrome.  This DC evaluates the disorder 
either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A rating of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. This regulation was 
again slightly revised in September 2003.  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In addition, a September 2003 revision to the intervertebral 
disc syndrome code stated that intervertebral disc syndrome 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. Orthopedic disabilities are rated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Similarly, neurological disabilities are rated 
separately using criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5243, Note 1. 

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.

Neurological manifestations of the Veteran's service-
connected lumbar spine disorder have been evaluated under DC 
8520.  Under this DC, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve.  A 20 
percent evaluation is warranted for moderate incomplete 
paralysis.  A 40 percent evaluation is warranted for 
moderately severe incomplete paralysis.  A 60 percent 
evaluation is warranted for severe incomplete paralysis, with 
marked muscular atrophy.  A 80 percent rating is warranted 
for complete paralysis, with foot drop and no active movement 
possible of the muscles below the knee, flexion of the knee 
weakened or lost.  38 C.F.R. § 4.124a, DC 8520.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).

Service connection for the Veteran's lumbar spine disorder 
was granted by rating decision dated December 1978.  The 
disability evaluation was increased to 20 percent by rating 
decision dated March 1979.  The Veteran filed the present 
claim for an increase in March 2006.  

Clinical notes from the Veteran's private treatment provider 
indicate that the Veteran's pain began to worsen steadily 
from approximately November 2005, with onset of radiculopathy 
in the right lower extremity.  On VA examination in July 
2006, daily weakness in the right leg and foot were noted, as 
was numbness.  There was moderate fatigue, decreased motion, 
stiffness, weakness, and pain in the right leg.  The Veteran 
was able to walk more than a quarter of a mile, but less than 
a full mile.  On physical examination, no ankylosis of the 
thoracolumbar spine was noted.  There was mild spasm of the 
lumbar sacrospinalis.  Flexion was to 45 degrees both 
actively and passively.  There was no additional limitation 
of motion upon repetitive movement.  There was an essentially 
normal motor examination.   A sensory examination was normal 
with the exception of an impairment of light touch in the 
right lower extremity.  Reflexes were normal bilaterally.

In a statement dated December 2006, the Veteran's private 
physician, Dr. C., wrote that the Veteran's back pain 
"continues to increase in severity and debilitation ... [with] 
problems manipulating across a room."  According to Dr. C., 
the Veteran "is in constant and severe pain."  Lay 
statements received from the Veteran's wife, neighbor, and 
physical therapist detailed the effects of the Veteran's 
service connected disability on his employment and daily 
life.  The Veteran has indicated that he has difficulty 
getting out of bed or showering.  He has also indicated that 
his feet often swell.  

Private treatment records show that the Veteran's pain has 
steadily worsened throughout the appeal period, and is 
alleviated only by repeated steroid injections.  

On VA examination in July 2008, the Veteran reported right 
leg pain that had increased since his last examination.  He 
described the radiating pain as "sharp," "severe" and 
"constant."  His neurological manifestations now involved 
both lower extremities, with numbness, tingling, and a 
burning sensation in each.  The Veteran reported fatigue, 
decreased motion, stiffness, and weakness.  His pain was 
exacerbated with activity, riding in a car, and prolonged 
sitting.  His pain occurred constantly.  There were no 
periods of incapacitation noted.  He used a cane to walk and 
said he could walk a quarter of a mile.  

On physical examination, spasm and atrophy were not noted; 
however, there was evidence of guarding, pain with motion, 
and tenderness.  Motor examination was normal.  Sensory 
examination showed an increase in severity from the July 2006 
examination, with impairment in all areas of the lower 
extremities bilaterally.  Both of the Veteran's distal feet 
were involved.  There was also decreased ankle jerk 
bilaterally. 

Range of motion testing showed no ankylosis.  Flexion was to 
40 degrees, with pain beginning at 30 degrees.  There was 
additional pain, but no additional limitation of motion, upon 
repetitive use.  There was impairment in ability to engage in 
chores, shopping, exercise, sports, recreation and traveling.  

The medical evidence shows that the Veteran's flexion is 
limited to 40 degrees.  In order to show entitlement to an 
increased rating for limitation of flexion, flexion of the 
thoracolumbar spine must be limited to 30 degrees or less, or 
there must be ankylosis of the spine.  38 C.F.R. § 4.71a, DC 
5243.  There is also no evidence of incapacitating episodes.  
Accordingly, the Board finds that entitlement to an increased 
rating on the basis of limitation of motion or incapacitating 
episodes has not been shown.

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Initially, the Board notes that on 
examinations pain has been the main symptom on range of 
motion testing, and there was no further limitation due to 
repetitive motion.  The July 2008 VA examiner opined that the 
Veteran's disability has a moderate effect on chores, 
shopping, and recreation, with a mild effect on traveling.  
While acknowledging such pain and functional loss, such 
symptomatology has been considered in assigning the 20 
percent disability rating.  The 20 percent disability rating 
adequately compensates him for any pain and functional loss.  

Turning to the neurological manifestations of the Veteran's 
herniated nucleus pulposus, the Board finds that the 
symptomatology associated with the incomplete paralysis of 
the right sciatic nerve does not exceed mild incomplete 
paralysis.  The Veteran has indicated that his right leg pain 
is daily, sharp and severe.  There is also tingling, numbness 
and a burning sensation.  Examination has revealed some 
decreased ankle jerk and loss of sensation, but motor 
examination remains normal and there is no resulting muscle 
atrophy.  A rating in excess of 10 percent for incomplete 
paralysis of the right sciatic nerve is not warranted.  

The Board finds that a 10 percent disability rating is also 
warranted for a mild incomplete paralysis of the left sciatic 
nerve.  The Veteran has reported numbness, tingling and 
burning in the lower left extremity; however, there is no 
muscle atrophy or decreased motor function.  There is 
decreased ankle jerk and decreased sensation.  Resolving all 
doubt in the Veteran's favor, a rating of 10 percent for mild 
incomplete paralysis of the left sciatic nerve is warranted.  

Higher alternative ratings are available under the schedular 
criteria.  However, there is no evidence of ankylosis of any 
part of the spine that would entitle the Veteran to an 
increased rating under any of those applicable Diagnostic 
Codes.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted 
in an increase in severity of the service-connected disorder 
during the pendency of the claim, staged ratings should be 
considered.  The record contains no evidence of an increase 
in severity of the Veteran's herniated nucleus pulposus since 
the filing of his claim.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
Although the Veteran has indicated that he is unemployed, no 
objective evidence has been submitted that shows that the 
Veteran's lumbar spine disability is the primary cause of his 
inability to work.  In fact, on VA examination in July 2008, 
the examiner attributed his unemployability to cardiovascular 
disorders.  The evidence of record also does not demonstrate 
that the Veteran's service-connected lumbar spine disorder 
presents an exceptional or unusual disability picture with 
related factors such as frequent periods of hospitalization 
as to render impractical the application of regular schedular 
standards.  Consequently, a remand for consideration of the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

b.  Hearing Loss

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In the Veteran's case, he is service connected for impaired 
hearing in only his right ear.  In order to determine the 
percentage evaluation from Table VII in cases such as this, 
the non-service-connected ear will be assigned a Roman 
numeral designation of I, subject to the provisions of 
§ 3.383.  38 C.F.R. § 4.85(f).  Section 3.383 pertains to 
special consideration for paired organs.  Compensation is 
payable for certain combinations of service-connected and 
non-service-connected disabilities as if both disabilities 
were service connected, provided the non-service-connected 
disability is not the result of the Veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).  The provision applies 
when hearing impairment in one ear is compensable to a degree 
of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of non-service-
connected disability meets the provisions of § 3.385 in the 
other ear.  38 C.F.R. § 3.383(a)(3).

Section 3.385 states that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

Audiometric testing was conducted at VA audiological 
examinations in August 2006 and July 2008.  In neither 
examination was the service-connected right ear hearing loss 
found to be compensable to a degree of 10 percent.  
Therefore, the provisions of 38 C.F.R. § 3.383 do not apply 
and, for purposes of evaluating the current level of severity 
of the Veteran's service connected right ear hearing loss, 
the hearing loss in the non-service-connected left ear will 
be assigned a Roman numeral designation of I under the rating 
criteria.

The results of August 2006 VA audiological testing were as 
follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
60
65
70
55

Speech discrimination was 94 percent in the right ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percentage of speech discrimination falling between 92 and 
100, the resulting numeric designation for the right ear was 
I.  Pursuant to 38 C.F.R. § 4.85(f), the numeric designation 
for the non-service-connected left ear must also be I.

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of I for 
the right ear and I for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable rating under DC 6100.  See 38 C.F.R. § 
4.85(h). 



On VA audiological examination in July 2008 pure tone 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
65
70
70
58.75

Speech discrimination was 76 percent in the right ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percentage of speech discrimination falling between 76 and 
82, the resulting numeric designation for the right ear was 
VI.  With a numeric designation of IV for the right ear and I 
for the left ear, the point of intersection on Table VII 
requires assignment of a noncompensable rating under DC 6100.  
See 38 C.F.R. § 4.85(h).  Thus, a compensable evaluation for 
right ear hearing loss is not warranted.  38 C.F.R. § 4.85 
Table VII.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The 
evidence of record does not demonstrate that the Veteran's 
service-connected right ear hearing loss presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).


ORDER

An increased rating for orthopedic manifestations of 
herniated nucleus pulposus at L5-S1 is denied.

An increased rating for incomplete paralysis of the right 
sciatic nerve is denied.

A separate 10 percent rating for incomplete paralysis of the 
left sciatic nerve is allowed, subject to the regulations 
pertinent to the disbursement of monetary funds.  

Entitlement to a compensable rating for right ear hearing 
loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


